                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 HARRY E. MORRISON, JR.,                      )
                                              )
        Plaintiff,                            )
                                              )
        v.                                    )     CASE NO. 3:17-CV-00914-MGG
                                              )
 COMMISSIONER OF SOCIAL                       )
 SECURITY,                                    )
                                              )
                                              )
        Defendant.                            )

                                OPINION AND ORDER

       Plaintiff, Harry E. Morrison, Jr., seeks judicial review of the Social Security

Commissioner’s decision that he is not entitled to Title II Disability Insurance Benefits

under the Social Security Act. This Court has jurisdiction pursuant to 42 U.S.C. § 405(g)

and may enter a ruling in this matter based on the parties’ consent pursuant to 28 U.S.C.

§ 636(c). For the reasons below, the Court affirms the Commissioner’s decision.

I.     RELEVANT BACKGROUND

       In an application for Disability Insurance Benefits (“DIB”) filed with the Social

Security Administration (“SSA”) on January 21, 2014, Morrison sought disability

benefits based upon his impairments of depression, anxiety, back problems, and

asthma. He alleged an onset of disability starting September 29, 2012, at which time he

was 51 years old and had last worked as a casting machine operator. Morrison had

worked since he was about 16 years old and posted earnings for the 32 years before his
alleged onset date. Morrison had even returned to work after suffering a heart attack

and enduring multiple back surgeries.

       A.     Procedure

       SSA denied his claim initially on May 30, 2014, and again upon reconsideration

on August 29, 2014. Morrison testified at a hearing before an administrative law judge

(“ALJ”) on January 26, 2017. A medical expert and vocational expert also testified at the

ALJ hearing. On February 15, 2017, the ALJ issued her decision finding that Morrison

was not disabled as defined by the Social Security Act. On October 3, 2017, the Social

Security Appeals Council denied Morrison’s request for review, making the ALJ’s

decision denying benefits the final decision of the Commissioner of Social Security.

       On December 2, 2017, Morrison filed a complaint in this Court seeking reversal

or remand of the Commissioner’s decision. Morrison filed his initial brief in this matter

on April 27, 2018. On August 3, 2018, the Commissioner filed a response requesting that

the Court affirm the decision denying benefits. This matter became ripe on August 20,

2018, without any reply brief being filed.

       B.     The ALJ’s Decision

       Under the Social Security Act, individuals are deemed “disabled” if they are

unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). When determining whether a claimant is “disabled,”

an ALJ must follow the five-step sequential evaluation process outlined in the agency’s

                                             2
regulations. See 20 C.F.R. § 404.1520(a)(4). The five-step process requires the ALJ to

determine

       (1) whether the claimant is currently employed; (2) whether the claimant
       has a severe impairment; (3) whether the claimant’s impairment is one
       that the Commissioner considers conclusively disabling; (4) if the claimant
       does not have a conclusively disabling impairment, whether he can
       perform his past relevant work; and (5) whether the claimant is capable of
       performing any work in the national economy.

Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012) (citing 20 C.F.R. § 404.1520). The

claimant bears the burden of proof at every step except Step Five. Clifford v. Apfel, 227

F.3d 863, 868 (7th Cir. 2000).

       Here, the ALJ found at Step One that Morrison had not engaged in substantial

gainful activity since the alleged onset date of September 29, 2012.

       At Step Two, the ALJ found that Morrison’s lumbar spine degenerative disc

disease; cardiomyopathy with a history of ventricular tachycardia compensated by a

defibrillator; history of chronic heart failure; coronary artery disease; obesity; chronic

obstructive pulmonary disease (“COPD); major depressive disorder; and anxiety

constituted severe impairments. The ALJ also considered Morrison’s other impairments

of erectile dysfunction and narcolepsy at Step Two, but found that they did not affect

Morrison’s residual functional capacity (“RFC”) because they “either occurred before

the alleged onset date of disability or presented no residual signs or symptoms expected

to last at least twelve months.” [DE 11 at 22].

       The ALJ then concluded at Step Three that Morrison did not have an impairment

or combination of impairments that met or medically equaled the severity of one of the


                                              3
listed impairments in 20 C.F.R. Pt. 404, Subpt. P, App’x 1. As part of her Step Three

analysis, the ALJ assessed the four areas of Morrison’s mental functioning known as

paragraph B criteria. The ALJ found that Morrison has (1) mild limitations in

understanding, remembering, or applying information; (2) mild limitations in

interacting with others; (3) moderate limitations in concentration, persistence, and pace;

and (4) moderate limitations in adapting or managing himself. [DE 11 at 24].

       Before proceeding to Step Four, the ALJ assessed Morrison’s residual functional

capacity (“RFC”). A claimant’s RFC is based on all the relevant medical and other

evidence in his case record” and reflects the most he can still do despite his functional

limitations. 20 C.F.R. § 404.1545(a). The ALJ found that Morrison has the residual

functional capacity (“RFC”) to perform light work, as defined in 20 C.F.R. § 404.1567(b),

but could only frequently stoop, kneel, balance, and climb ramps and stairs; and

occasionally crawl, crouch, and climb ladders, ropes, or scaffolds. The ALJ also found

that Morrison should avoid concentrated exposure to extreme cold, humidity, dust,

odors, fumes, and gases, and that he is only capable of performing simple and detailed

one-to-five-step instructions.

       When conducting an RFC analysis, an ALJ must consider all of a claimant’s

symptoms, their consistency with the objective medical evidence and other evidence in

the record, and their intensity, persistence, and limiting effects in determining his

functional limitations. 20 C.F.R. § 404.1529. Assessing a claimant’s symptoms is a two-

step process determining first whether a claimant’s medically determinable

impairments could be expected to reasonably cause the claimant’s symptoms then

                                             4
evaluating the intensity, persistence, and limiting effects of those symptoms on the

claimant’s functionality. SSR 96-4p. In this case, the ALJ found that Morrison’s

“medically determinable impairments could reasonably be expected to produce [his]

alleged symptoms [but his] statements concerning the intensity, persistence and limited

effects of these symptoms are not entirely consistent with the medical evidence and

other evidence in the record.” [DE 11 at 27–28].

       Based on this RFC, the ALJ concluded at Step Four that Morrison was not able to

perform his past relevant work as a casting machine operator. At Step Five, the ALJ

found that based on his age, education, work experience, and RFC, Morrison had

acquired work skills from his past relevant work that are transferable to other

occupations with jobs existing in significant numbers in the national economy.

Consequently, the ALJ held that Morrison had not been under a disability since the

alleged onset date and denied him benefits.

       C.      Issues for Review

       Morrison challenges the ALJ’s RFC analysis arguing that she erred generally by

not incorporating limitations based on all his impairments, severe and non-severe. 1

More specifically, Morrison argues that the ALJ’s consideration of his alleged symptoms

was improper contending that she (1) drew improper inferences in relation to seeking

treatment, (2) improperly overemphasized his activities of daily living, and (3) failed to

properly account for his consistent and arduous work history.


1Morrison also suggests that the ALJ did not consider the combined impact of his severe and non-severe
impairments on his functional limitations. However, Morrison never develops this as a separate
argument. Therefore, the Court need not address it further.

                                                   5
II.    ANALYSIS

       A.     Standard of Review

       On judicial review, under the Social Security Act, the reviewing court must

accept the Commissioner’s factual findings as conclusive if supported by substantial

evidence. 42 U.S.C. § 405(g); Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). A court

reviewing the findings of an ALJ may reverse only if the findings are not supported by

substantial evidence or if the ALJ applied an erroneous legal standard. Briscoe v.

Barnhart, 425 F.3d 345, 351 (7th Cir. 2005). Substantial evidence is “more than a scintilla

but may be less than a preponderance.” Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir.

2007). Thus, substantial evidence is simply “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S.

389, 401 (1971); Kepple v. Massanari, 268 F.3d 513, 516 (7th Cir. 2001). As such, the

question for a reviewing court is not whether the claimant is disabled, but whether the

ALJ “use[d] the correct legal standard and the decision is supported by substantial

evidence.” Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

       In reviewing an ALJ’s decision, the district court must review the entire

administrative record but must not reconsider facts, re-weigh evidence, decide

questions of credibility, or substitute its judgment for that of the ALJ. Boiles v. Barnhart,

395 F.3d 421, 425 (7th Cir. 2005); see also Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).

Nevertheless, an ALJ’s decision cannot be affirmed if it lacks evidentiary support or an

inadequate discussion of the issues. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003).

An ALJ’s decision will lack the requisite evidentiary support and require remand if it is

                                               6
clear that the ALJ only selected and discussed evidence that favored his ultimate

conclusion. Wilson v. Colvin, 48 F. Supp. 3d 1140, 1147 (N.D. Ill. 2014) (citing Herron v.

Shalala, 19 F.3d 329, 333 (7th Cir. 1994)). Additionally, an ALJ’s decision must, at a

minimum, articulate an analysis of the record that allows the reviewing court to trace

the ALJ’s reasoning and shows that the ALJ considered the important evidence in the

record. Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002). The ALJ need not specifically

address every piece of evidence in the record, but must present a “logical bridge” from

the evidence to her conclusions. O’Connor-Spinner v. Astrue, 627 F.3d 614, 618 (7th Cir.

2010); see also Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015).

       B.     Limitations from All Impairments

       Morrison asks the Court to find error in the ALJ’s RFC determination arguing

that she failed to adequately consider the entire record in reaching her conclusion. More

specifically, Morrison contends the ALJ erred by failing to incorporate limitations in the

RFC that reflect his moderate limitations in concentration, persistence, and pace and in

adaptation established in the Step Three Listing analysis of his mental impairments.

Additionally, Morrison contends that the ALJ did not include limitations on handling

and fingering in his RFC despite medical evidence of shaking hands and a wrist

fracture. Lastly, Morrison contends that the RFC does not address his unpredictable

need for breaks during the work day to nap and use his nebulizer. None of these

arguments overcome the deferential substantial evidence or demonstrate legal error. See

Briscoe, 425 F.3d at 351.




                                               7
              1.     Mental Limitations

       At Steps Four and Five of the disability analysis, the hypothetical posed to the

vocational expert (“VE”) at the hearing before the ALJ and the RFC “must incorporate

all of the claimant's limitations supported by the medical record.” Varga v. Colvin, 794

F.3d 809, 813 (7th Cir. 2015) (quoting Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014); see

also O’Connor-Spinner, 627 F.3d at 619. As a result, the ALJ must consider functional

limitations arising from the claimant’s medically determinable, severe and non-severe

impairments when crafting an RFC. SSR 96-8p. This includes all mental impairments

and the limitations resulting from them, such as deficiencies in concentration

persistence, or pace. O’Connor-Spinner, 627 F.3d at 619.

       Citing Yurt v. Colvin, Morrison argues that the ALJ’s “simple and detailed, one-

to-five step instructions only” (“Simple Instruction”) limitation did not account for his

acknowledged moderate limitations in concentration, persistence, and pace and

adaptation. In Yurt, the court rejected hypotheticals and RFCs that merely included a

limitation to “simple, routine tasks and limited interactions with others” as inadequate

reflections of the claimant’s limitations in concentration, persistence, and pace. 758 F.3d

at 858–59. Even if the ALJ’s Simple Instruction limitation is assumed to equate with

Yurt’s “simple routine tasks” limitation, Morrison’s case can be distinguished.

       The ALJ’s hypothetical in Yurt merely stated that the claimant “could perform

‘unskilled task[s] without special considerations,’” which the court found insufficient to

ensure that the VE’s testimony accounted for the claimant’s mental impairments. Id. at

859. Here, the hypothetical to the VE explicitly included the Simple Instruction

                                              8
limitation. [DE 11 at 74]. Moreover, a medical expert, Dr. Ellen Rozenfeld, testified

immediately before the VE at the hearing and opined that Morrison had moderate

limitations in concentration, persistence, and pace as well as adaptation and translated

those into a statement hat he was capable of “one to five-step instructions.” [DE 11 at

71]. Thus, the hypothetical and RFC were the same and the VE had the added benefit of

hearing Dr. Rozenfeld’s testimony using the same language in her opinion leaving no

reason to suspect that the VE might be unaware of the limitations arising from

Morrison’s mental limitations.

       The ALJ’s RFC is also supported by the rest of her thorough consideration of

Morrison’s own testimony and the medical evidence in the record. This includes

discussion of Morrison’s alleged pain. While it is true that Dr. Rozenfeld admitted only

considering Morrison’s mental impairments, and not his pain, in reaching her

conclusions, the ALJ’s decision carefully reflects both subjective and objective evidence

regarding Morrison’s pain. Morrison may not agree with the ALJ’s interpretation of the

evidence, but that does not mean that the ALJ failed to meet her burden of supporting

her decision with substantial evidence.

               2.      Handling and Fingering Limitations

       Morrison also points the Court toward evidence in the record that he argues

supports handling and fingering limitations not reflected in the RFC. 2 Specifically,

Morrison notes that at least two health care providers reported that Morrison had



2Notably, Morrison makes no recommendation as to what the handling and fingering limitations he
believes are warranted should be.

                                                 9
shaking hands and that he had fractured his right wrist, which was repaired with a

plate and screws. The Commissioner does not dispute these facts. However, the

Commissioner correctly challenges the impact of this evidence on the RFC analysis.

      First, the Commissioner explains that Morrison’s two documented instances of

shaking hands were two months apart. With no further evidence of trembling issues,

the evidence does not meet the 12-month requirement necessary for a disability finding.

Second, the record includes no evidence of long-term limitations arising from the wrist

fracture. Third, Morrison did not file a reply brief leaving the Commissioner’s

interpretation of this evidence undisputed. Thus, any error is harmless.

             3.     Limitation for Breaks

      Morrison lastly attacks the ALJ’s RFC for lack of any limitation to account his

need to nap related to his narcolepsy impairment and to nebulize his pulmonary

medications to treat his asthma and COPD. The Commissioner acknowledges that

Morrison testified at the ALJ hearing about his need for breaks. Yet once again, the

Commissioner explains that the evidence in the record regarding Morrison’s narcolepsy

does not span a 12-month period or predict that the narcolepsy will last 12 months. The

Commissioner also challenges the effect of the nebulizer breaks on Morrison’s ability to

work without evidence of how much time the treatments require. With no rebuttal,

Morrison has not overcome the Commissioner’s arguments.

      Thus, remand is not warranted regarding the limitations incorporated into the

ALJ’s RFC determination, which is supported by substantial evidence and was reached

without harmful legal error.

                                            10
        C.       Subjective Symptom Analysis

                1.      Inference Regarding Failure to Seek Treatment

        Morrison argues that the ALJ improperly weighed examples of his failure to seek

treatment for his impairments against him in evaluating the limiting effects of his

subjective symptoms on his ability to work. An ALJ “must not draw any inferences

about an individual's symptoms and their functional effects from a failure to seek or

pursue regular medical treatment without first considering any explanations that the

individual may provide.” Roddy v. Astrue, 705 F.3d 631, 638 (7th Cir. 2013) (quoting SSR

96-7p 3) (internal quotations omitted). Moreover, “a history of sporadic treatment or the

failure to follow a treatment plan can undermine a claimant's [allegations regarding his

symptoms, [but] an ALJ must first explore the claimant's reasons for the lack of medical

care before drawing a negative inference. Shauger v. Astrue, 675 F.3d 690, 696 (7th Cir.

2012) (citing SSR 96-7p).

        Here, the ALJ noted that Morrison had been referred for treatment on several of

his impairments, especially his mental impairments, but that he either did not follow up

or did so a long time after the referral was made. The ALJ acknowledged Plaintiff’s

testimony that he was unable to afford treatment despite having health insurance

through his wife’s employer because of a high deductible and limitations on his

coverage. Thus, Morrison’s argument that the ALJ failed to consider this important

explanation for not seeking treatment is misplaced. In fact, the ALJ’s consideration of


3SSR 16-3p clarifies SSR 96-7p by removing the term “credibility” from the subjective symptom analysis
to avoid confusion with issues of truthfulness, but directs the continued use of the two-step process for
evaluating the claimant’s allegations of symptoms and their resulting limitations.

                                                    11
Morrison’s financial situation is further evidenced by her comparison of Morrison’s

choice to promptly pursue medical referrals to support his DIB application to his

decisions to delay or avoid regular treatment options to mitigate his symptoms.

       The ALJ also noted Morrison’s failure to explore or use any low-cost or no-cost

medical care options to address what he claims to be very serious and disabling

conditions. Morrison challenges the ALJ’s reliance on this fact arguing that there is no

evidence in the record that any such affordable options were geographically accessible

to him and generalizing, without support, that free clinics are typically unavailable to

individuals like Morrison who have health insurance. Even assuming such care was not

accessible, the ALJ’s argument focuses more on Morrison’s apparent unwillingness to

do what was necessary to improve his allegedly disabling conditions, citing to multiple

examples of Morrison’s non-compliance with medical advice. While this factor alone

cannot be determinative, the ALJ relied on substantial evidence to support her

conclusion and considered multiple factors when assessing how to weigh Morrison’s

allegations regarding his symptoms.

              2.      Emphasis on Activities of Daily Living

       Morrison then challenges the ALJ’s conclusion that his reported “activities of

daily living suggest a greater degree of functional capability than claimed.” [DE 11 at

28]. A claimant’s activities of daily living, on their own, do not reflect his ability to

engage successfully in full-time work. Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir.

2012); see also Gentle v. Barnhart, 430 F.3d 865, 867–68 (7th Cir. 2005). Morrison simply

argues, without any explanation, that the ALJ’s decision “contravenes the Bjornson

                                              12
principles” that even disabled individuals will work to overcome their impairments to

care for themselves, their homes, and their families, but can do those things at their own

pace and with their own choice of accommodations—luxuries unavailable to full time

employees.

       While the ALJ may not have cited to Bjornson in her decision, she clearly

understood its import as she used Morrison’s activities of daily living as one of many

factors in assessing the weight given to his subjective symptoms. Moreover, the ALJ

compared the significant physical and mental demands of the activities of daily living

Morrison himself admitted to the demands raised through the RFC. In so doing, she

supported her decision with substantial evidence without running afoul of Bjornson.

              3.     Consistent Work History

       Finally, Morrison argues that the ALJ failed to consider his consistent and

arduous work history in assessing the Morrison’s testimony about limited effects of

symptoms. Indeed, a claimant’s consistent work history weighs in favor of accepting his

perspective on the limited effects of his subjective symptoms. Summers v. Berryhill, 864

F.3d 523, 589 (7th Cir. 2017). Yet, work history is only one, non-dispositive factory

among many and need not be explicitly discussed by an ALJ when considering the

claimant’s subjective symptom allegations. Id. at 528–29. Once again, Morrison’s focus

on a single factor and failure to recognize the ALJ’s full analysis presenting a wide

range of evidence from the record that highlighted inconsistencies between that record

and Morrison’s allegations dooms his argument.




                                            13
      Thus, the ALJ’s analysis of Morrison’s subjective symptom allegations is

supported by substantial evidence and presents the “logical bridge” that allows the

Court to track her reasoning even if certain pieces of evidence were not explicitly

discussed. See Minnick, 775 F.3d at 935; O’Connor-Spinner, 627 F.3d at 618.

V.    CONCLUSION

      For the reasons stated above, the Court now AFFIRMS the Commissioner’s

decision finding Morrison not disabled and denying disability benefits under the Social

Security Act. The Clerk is ORDERED to enter judgment in favor of the Commissioner.

      SO ORDERED this 29th day of March 2019.


                                                 s/Michael G. Gotsch, Sr.
                                                 Michael G. Gotsch, Sr.
                                                 United States Magistrate Judge




                                            14
